972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee HOOD, Plaintiff-Appellant,v.BUNCOMBE COUNTY JAIL;  Van Smith, Detective;  Mike Downing,Detective;  State of North Carolina;  Robert W.Fisher, Twenty-eighth SolicitorialDistrict of North Carolina,Defendants-Appellees.
No. 92-6481.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 7, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.
Robert Lee Hood, Appellant Pro Se.
Keith Spurling Snyder, BUNCOMBE COUNTY ATTORNEY'S OFFICE, Frank Parrott Graham, ROBERTS, STEVENS & COGBURN, P.A., Jacob Leonard Safron, Special Deputy Attorney General, for Appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Robert Lee Hood appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hood v. Buncombe County Jail, No. CA-91-78-A-C (W.D.N.C. Apr. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED